Exhibit 10.2

U.S. PLEDGE AND SECURITY AGREEMENT

THIS U.S. PLEDGE AND SECURITY AGREEMENT (as it may be amended or modified from
time to time, this “Agreement”) is entered into as of January 26, 2007 by and
among Aramark Intermediate Holdco Corporation, a Delaware corporation
(“Holdings”), RMK Acquisition Corporation, a Delaware corporation (“Merger Sub”
and, prior to the Merger, the “U.S. Borrower”), ARAMARK CORPORATION, a Delaware
corporation (“ARAMARK”, and after the Merger, the “U.S. Borrower”), the
Subsidiary Parties (as defined below) from time to time party hereto and
Citibank, N.A., in its capacity as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Agent”).

PRELIMINARY STATEMENT

Reference is hereby made to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Merger Sub, Holdings, ARAMARK, ARAMARK CANADA LTD., a
company organized under the laws of the Province of Ontario, Canada, ARAMARK
INVESTMENTS LIMITED, a limited company organized under the laws of England and
Wales, ARAMARK IRELAND HOLDINGS LIMITED, a company incorporated under the laws
of Ireland, ARAMARK HOLDINGS GMBH & CO. KG, a company organized under the laws
of Germany, ARAMARK GMBH, a company organized under the laws of Germany, each
subsidiary of ARAMARK that, from time to time, becomes a party thereto, the
Lenders, JPMORGAN CHASE BANK, N.A., as LC Facility Issuing Bank, the Agent and
the other parties thereto.

Pursuant to the Credit Agreement, the Grantors are entering into this Agreement
in order to induce the Lenders to enter into and extend credit to the Borrowers
(as defined in the Credit Agreement) under the Credit Agreement and to secure
the Obligations. The Grantors are also entering into this Agreement to secure
all Secured Cash Management Obligations and Secured Hedging Obligations.

ACCORDINGLY, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

Section 1.2. Terms Defined in UCC. Terms defined in the UCC that are not
otherwise defined in this Agreement are used herein as defined in the UCC.

Section 1.3. Definitions of Certain Terms Used Herein. As used in this
Agreement, in addition to the terms defined in the preamble and Preliminary
Statement above, the following terms shall have the following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Bankruptcy Proceeding” means, with respect to any Person, a general assignment
by such Person for the benefit of its creditors, or the institution by or
against such Person of any proceeding seeking relief as debtor, or seeking to
adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

“Certificated Security” shall have the meaning set forth in Article 8 of the
UCC.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Chilean JV” means Central De Restaurantes ARAMARK Ltda.

“Collateral” shall have the meaning set forth in Article II.

“Commercial Tort Claim” shall have the meaning set forth in Article 9 of the
UCC.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all United States copyrights,
rights and interests in copyrights and works protectable by copyright, United
States copyright registrations, and United States copyright applications;
(b) all renewals in the United States of any of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due and/or payable under any
of the foregoing, including, without limitation, damages or payments for past or
future infringements for any of the foregoing; and (d) the right to sue for
past, present, and future infringements of any of the foregoing.

“Credit Agreement” has the meaning set forth in the Preliminary Statement.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Excluded Assets” means

(a) in the case of the Domestic Obligations only, more than 65% of the issued
and outstanding voting Equity Interests of any Foreign Subsidiary;

(b) in the case of the Domestic Obligations only, the Equity Interests of any
Domestic Subsidiary that is taxed as a partnership for federal income tax
purposes that holds Equity Interests of a Foreign Subsidiary whose Equity
Interests are pledged pursuant to this Agreement;

(c) any leases, licenses, contracts, rights or other agreements contained within
the Collateral to which any Grantor is a party or any of its rights or interests
are subject thereto to the extent and solely to the extent that the proximate
result of the grant of such security interest shall be to (1) constitute or
result in the abandonment, invalidation or unenforceability of any right, title
or interest of such Grantor therein, (2) create a situation under which such
Grantor shall be deemed to have breached or terminated pursuant to the terms of,
or defaulted under, or a termination right shall arise under any such
Collateral; and in each case under clauses (1) and (2) above such abandonment,
invalidation, unenforceability, breach, termination or default would not be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles or equity or
(3) violate any material provision of law applicable to such Grantor or lease,
license, contract, right or other agreement; provided, however, that the
Excluded Assets shall not include, and such security interest shall attach
immediately at such time as the condition causing such abandonment,
invalidation, unenforceability, breach, termination, default, termination right
or violation shall be remedied and to the extent severable, shall attach
immediately to, any portion of such lease, license, contract, right or agreement
that does not result in any of the consequences specified in (1), (2) or
(3) above;

(d) assets subject to any Lien permitted under paragraph (h), (i) or (q) (solely
as such paragraph (q) relates to Indebtedness permitted to be incurred pursuant
to Section 6.01(b)(vi), (b)(xxi) and (b)(xxii) of the Credit Agreement) of the
definition of “Permitted Liens” in the Credit Agreement securing Indebtedness
incurred to finance the acquisition of such assets or assumed in connection with
the acquisition of such assets and not created in contemplation of such
acquisition, in each case to the extent and for so long as the terms of such
Indebtedness prohibit creation of a security interest in such assets hereunder;
provided that immediately upon repayment of all Indebtedness secured by such
Lien, such Grantor shall be deemed to have granted a security interest hereunder
in all the rights, title and interests with respect to such assets;

(e) Equity Interest in Unrestricted Subsidiaries;

(f) Equity Interests in (i) AIM, SMG, the Chilean JV, each Subsidiary owning
Equity Interests in SMG or the Chilean JV, ARAKOR Co. Ltd., Bright China Service
Industries Limited, Beijing Golden Collas Company Limited, Beijing Golden Hours
Company Limited, Holdings and ARAMARK Holdings Corporation , (ii) any Person
that is

 

3



--------------------------------------------------------------------------------

not a Restricted Subsidiary (or any Restricted Subsidiary that is not a
Wholly-Owned Restricted Subsidiary solely to the extent of any restriction that
existed on the Closing Date or on the date such non-Wholly-Owned Restricted
Subsidiary became a Restricted Subsidiary), in each case, to the extent a grant
of a security interest in such Equity Interests would be in contravention of any
Contractual Obligation (including pursuant to any Organization Documents of such
Person) of such Grantor or such Person not created in contemplation of this
provision (it being understood that, for purposes hereof, the terms of any
Contractual Obligation shall be deemed contravened if the grant of such security
interest would (1) constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest, (2) create a situation under
which such Grantor or Person shall be deemed to have breached the terms or
defaulted, (3) constitute or result in termination or give rise to a termination
right or (4) require the consent of any Person (other than the U.S. Borrower or
any of its Subsidiaries, or the Agent or the Lenders in their respective
capacities as such) which has not been obtained, in each case of the foregoing
clauses (1) through (4), under the security, agreement, instrument or other
undertaking giving rise to such Contractual Obligation), (iii) any Receivables
Subsidiary or (iv) any Business Securitization Subsidiary;

(g) Equipment to the extent and for so long as the grant of a security interest
by any Grantor in such Equipment hereunder would be in contravention of any
Contractual Obligations under any operating, construction, service, supply or
other agreement to which such Grantor is a party or by which such Equipment is
bound; provided that (i) such Contractual Obligation is not created in
contemplation of this provision, (ii) such Contractual Obligation prohibits the
encumbrance of solely the Equipment that is utilized in, or is the subject of,
the primary performance of such agreement and such Equipment is located at
client facilities, (iii) the applicable Grantor shall have used its commercially
reasonable efforts to exclude such prohibition on the encumbrance of such
Equipment from such agreement and (iv) such contravention would not be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity (it being understood that, for purposes
hereof, the terms of any Contractual Obligation shall be deemed contravened if
the grant of such security interest would (1) constitute or result in the
abandonment, invalidation or unenforceability of any right, title or interest,
(2) create a situation under which such Grantor or Person shall be deemed to
have breached the terms or defaulted, (3) constitute or result in termination or
give rise to a termination right or (4) require the consent of any Person (other
than the U.S. Borrower or any of its Subsidiaries, or the Agent or the Lenders
in their respective capacities as such) which has not been obtained, in each
case of the foregoing clauses (1) through (4), under the agreement, instrument
or other undertaking giving rise to such Contractual Obligation);

(h) assets to the extent (and only to the extent) and for so long as the grant
of a security interest by any Grantor in such assets hereunder would violate any
material provision of law applicable to such Grantor or such assets; and

(i) any equity securities pledged pursuant to the English Security Agreement
dated January 27, 2007 among Aramark Senior Notes Company as First Chargor and

 

4



--------------------------------------------------------------------------------

SeamlessWeb Professional Solutions Inc. as Second Chargor and Citibank, N.A. as
Collateral Agent over the shares in Aramark Investment Limited and SeamlessWeb
UK Limited, to the extent such agreement creates an enforceable pledge on such
equity securities under the laws of England.

“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.

“Fixture” shall have the meaning set forth in Article 9 of the UCC.

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Parties.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Right” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its owned (1) Patents, (2) Copyrights, or (3) Trademarks,
(b) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all United States patents and United States
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all United States reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect

 

5



--------------------------------------------------------------------------------

thereto, including, without limitation, damages and payments for past and future
infringements thereof; and (e) all rights to sue for past, present, and future
infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the U.S.
Borrower.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property owned by any Grantor, other than any Instruments, Securities or
Investment Property that is an Excluded Asset (for so long and to the extent
such exclusion is applicable), whether or not physically delivered to the Agent
pursuant to this Agreement that constitute Collateral.

“Principal Properties” shall mean (i) any “Principal Properties” as defined in
the 2012 Notes Indenture as in effect on the Closing Date, (ii) any Equity
Interests or indebtedness issued by any 2012 Notes Restricted Subsidiary.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money that are General
Intangibles or that are otherwise included as Collateral.

“Required Secured Parties” means the “Required Lenders” as defined in the Credit
Agreement (with any loans under the Credit Agreement and unused commitments or
deposits thereunder held by the U.S. Borrower or any of its Affiliates being
excluded for such purpose).

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Parties” means (a) the Lenders, the Issuing Bank and the LC Facility
Issuing Bank, (b) the Agent, (c) each counterparty to any Hedge Agreement or a
Cash Management Agreement with the U.S. Borrower or any of its Subsidiaries the
obligations under which constitute Secured Hedge Obligations or Secured Cash
Management Obligations and (d) the successors and assigns of each of the
foregoing.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Equity Interest.

“Subsidiary Parties” means (a) each Subsidiary of the U.S. Borrower listed on
the signature page hereto, and (b) each other Domestic Subsidiary that becomes a
party to this

 

6



--------------------------------------------------------------------------------

Agreement as a Subsidiary Party after the date hereof, in accordance with
Section 11.14 herein and Section 5.11 of the Credit Agreement.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all United States trademarks
(including service marks), trade names, trade dress, and trade styles and the
United States registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all renewals in the
United States of the foregoing; (c) all income, royalties, damages, and payments
now or hereafter due or payable with respect thereto, including, without
limitation, damages, claims, and payments for past and future infringements
thereof; and (d) all rights to sue for past, present, and future infringements
of the foregoing, including the right to settle suits involving claims and
demands for royalties owing.

“2012 Notes Restricted Subsidiary” means each Subsidiary of the U.S. Borrower
that from time to time is a “Restricted Subsidiary” under and as defined in the
2012 Notes Indenture as in effect on the date hereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Agent’s and the Secured Parties’ security interest in any item or portion of the
Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Grantor hereby pledges, assigns and grants to the Agent, on behalf of and
for the benefit of the Secured Parties, a security interest in all of its right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
regardless of where located (all of which are collectively referred to as the
“Collateral”), including:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Copyrights, Patents and Trademarks; provided that no security interest
shall be granted in any intent-to-use trademark application to the extent that
and solely during the period in which the grant of such security interest would
impair the validity or

 

7



--------------------------------------------------------------------------------

enforceability, or result in the cancellation, of such intent-to-use trademark
application under federal law;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all cash or cash equivalents;

(xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

(xiv) all Deposit Accounts with any bank or other financial institution;

(xv) all Commercial Tort Claims as specified from time to time in Schedule 8 of
the Perfection Certificate, the schedules to any instrument in the form of
Exhibit C executed by any New Subsidiary or in a writing delivered to the Agent
pursuant to Section 4.7; and

(xvi) all accessions to, substitutions for and replacements, Proceeds (including
Stock Rights), insurance proceeds and products of the foregoing, together with
all books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

Notwithstanding the foregoing or anything herein to the contrary, (i) in no
event shall the “Collateral” include or the security interest attach to any
Excluded Asset and (ii) the principal amount of Secured Obligations secured by a
security interest in any Principal Properties shall be limited to the maximum
amount of Secured Obligations that can be secured under the 2012 Notes Indenture
without giving rise to an obligation under the terms of the 2012 Notes Indenture
to equally and ratably secure the 2012 Notes on such Principal Properties.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Grantors, jointly and severally, represent and warrant to the Agent, for the
benefit of the Secured Parties, that as of the Closing Date:

Section 3.1. Title, Perfection and Priority. Each Grantor has good and valid
rights in, or the power to transfer the Collateral and title to, the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except Permitted Liens, and has full power and
authority to grant to the Agent the security interest in such Collateral
pursuant hereto. When financing statements have been filed in the appropriate
offices against such Grantor in the locations listed on Exhibit A, the Agent
will have a perfected first priority security interest in that Collateral in
which a security interest may be perfected by filing under the Uniform
Commercial Code in effect in the applicable jurisdiction, subject only to
Permitted Liens.

Section 3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its jurisdiction of
organization, the organizational number issued to it by its jurisdiction of
organization (except in the case of any Grantor formed under the laws of
Delaware) and its federal tax payer identification number are set forth on
Schedule 1 to the Perfection Certificate.

Section 3.3. Principal Location. The location of each Grantor’s place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), is disclosed on Schedule 1(a) to the Perfection
Certificate.

Section 3.4. [Reserved].

Section 3.5. [Reserved].

Section 3.6. Exact Names. The name in which each Grantor has executed this
Agreement is the exact legal name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. No Grantor has, during the past five years, been known by or used
any other name (including the legal name of any other business or organization
to which such Grantor became the successor by merger, consolidation,
acquisition, change in form or otherwise) (other than, in the case of the U.S.
Borrower, the Merger) except as disclosed in Schedule 1(b) to the Perfection
Certificate.

Section 3.7. Instruments and Chattel Paper. Schedule 6 to the Perfection
Certificate lists all Instruments and Chattel Paper (other than any leases for
goods entered into by the relevant Grantor in the ordinary course of business
constituting Chattel Paper) of each Grantor. All Instruments and Chattel Paper
listed on Schedule 6 to the Perfection Certificate in an individual amount in
excess of $2,500,000 have been delivered to the Collateral Agent. The Agent will
have a perfected first priority security interest in the Collateral listed on
Schedule 6 to the Perfection Certificate, subject only to Permitted Liens.

Section 3.8. Accounts and Chattel Paper. The names of the obligors, amounts
owing, due dates and other information with respect to each Grantor’s material
Accounts and Chattel Paper that are Collateral are and will be correctly stated
in all material respects, at the time

 

9



--------------------------------------------------------------------------------

furnished, in all records of such Grantor relating thereto and in all invoices
furnished to the Agent by such Grantor from time to time.

Section 3.9. Intellectual Property. No Grantor has any interest in, or title to,
any Patent or Trademark registration issued by or application filed with the
United States Patent & Trademark Office or Copyright registration issued by or
application filed with the United States Copyright Office except as set forth on
Schedule 7 to the Perfection Certificate. This Agreement is effective to create
a valid and continuing Lien under the UCC and the laws of the United States and,
upon filing of appropriate financing statements in the offices listed on Exhibit
A and this Agreement (or a short form hereof) with the United States Copyright
Office and the United States Patent and Trademark Office, perfected first
priority security interests, subject to Permitted Liens, under the UCC and the
laws of the United States in favor of the Agent for the benefit of the Secured
Parties on the Patents, Trademarks and Copyrights of the Grantors, (i) such
perfected security interests will be enforceable as such as against any and all
creditors of and purchasers from the Grantors and (ii) all action necessary or
desirable under the UCC and the laws of the United States to protect and perfect
the Agent’s Lien on the Patents, Trademarks or Copyrights of the Grantors shall
have been duly taken.

Section 3.10. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
that has not lapsed or been terminated naming a Grantor as debtor has been filed
or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the Agent on behalf of the Secured Parties as the
secured party and (b) Permitted Liens.

Section 3.11. Pledged Collateral.

(a) Schedule 5 to the Perfection Certificate sets forth a complete and accurate
list of all of the Equity Interests in each Restricted Subsidiary and all of the
Equity Interests in each other Person (where the fair market value of the Equity
Interests in such Person exceeds $2,500,000) constituting Pledged Collateral
(other than publicly traded stock) and the percentage of the total issued and
outstanding Equity Interests of the issuer represented thereby. Each Grantor is
the direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Schedule 5 to the Perfection Certificate as being owned by
it, free and clear of any Liens, except for the security interest granted to the
Agent for the benefit of the Secured Parties hereunder and Permitted Liens. Each
Grantor further represents and warrants that (i) all Pledged Collateral
constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued by the issuer thereof and are fully paid and non-assessable, and
(ii) with respect to any certificates delivered to the Agent representing an
Equity Interest, either such certificates are Securities as defined in Article 8
of the UCC as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Agent so that
the Agent may take steps to perfect its security interest therein as a General
Intangible.

(b) (i) None of the Pledged Collateral has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject, (ii) none
of the Pledged Collateral is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law

 

10



--------------------------------------------------------------------------------

provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Agent of
rights and remedies hereunder, and (iii) no consent, approval, authorization, or
other action by, and no giving of notice, filing with, any governmental
authority or any other Person is required for the pledge by the Grantors of the
Pledged Collateral pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by the Grantors, or for the exercise by the Agent
of the voting or other rights provided for in this Agreement or for the remedies
in respect of the Pledged Collateral pursuant to this Agreement, except as may
be required in connection with such disposition by laws affecting the offering
and sale of securities generally and except for the filing of the Foreign Pledge
Agreements with the applicable governmental authorities.

Section 3.12. Commercial Tort Claims. As of the date hereof, no Grantor holds
any Commercial Tort Claims having a value in excess of $2,500,000 for which such
Grantor has filed a complaint in a court of competent jurisdiction, except as
indicated on Schedule 8 of the Perfection Certificate.

Section 3.13. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete in all material respects as of the date hereof.

ARTICLE IV

COVENANTS

From the date hereof, and thereafter until this Agreement is terminated, each
Grantor agrees that:

Section 4.1. General.

(a) Collateral Records. Each Grantor will maintain complete and accurate books
and records as is consistent with its practices as of the date hereof in all
material respects with respect to the Collateral, and furnish to the Agent such
reports relating to the Collateral as the Agent shall from time to time
reasonably request.

(b) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Agent to file, and if requested will deliver to the Agent,
all financing statements and other documents and take such other actions as may
from time to time be requested by the Agent in order to maintain a first
priority (subject to Permitted Liens) perfected security interest in and, if
applicable, Control of, the Collateral. Any financing statement filed by the
Agent may be filed in any filing office in any applicable Uniform Commercial
Code jurisdiction and may (i) indicate the Collateral (1) as all assets of the
applicable Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of such jurisdiction, or (2) by any other
description which reasonably approximates the description contained in this
Agreement, and (ii) contain any other information required by part 5 of Article
9 of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether the Grantor is an organization,
the type of organization and any organization

 

11



--------------------------------------------------------------------------------

identification number issued to the Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. Each Grantor also agrees to furnish any such
information to the Agent promptly upon request. Each Grantor also ratifies its
authorization for the Agent to have filed in any Uniform Commercial Code
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

(c) Further Assurances. Each Grantor will, if reasonably requested by the Agent,
but not more frequently than once per quarter unless an Event of Default has
occurred and is continuing, furnish to the Agent statements and schedules
further identifying and describing the Collateral and such other reports and
information in connection with the Collateral as the Agent may reasonably
request, all in such detail as the Agent may reasonably specify. Each Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the Agent
in the Collateral and the priority thereof against any Lien other than Permitted
Liens. Notwithstanding anything to the contrary contained herein (i) no Grantor
shall be required to perfect the security interest granted herein by any means
other than by (a) filing of financing statements pursuant to the UCC,
(b) filings at the United States Patent and Trademark Office and the United
States Copyright Office with respect to registrations and applications for
Patents, Trademarks and Copyrights, (c) delivery to the Agent to be held in its
possession of Collateral consisting of tangible Chattel Paper (other than any
leases for goods entered into by the relevant Grantor in the ordinary course of
business constituting Chattel Paper) and Instruments with a value in excess of
$2,500,000, (d) delivery of Certificated Securities representing Equity
Interests included in then Pledged Collateral, (e) with respect to the Equity
Interests of any Foreign Subsidiary pledged pursuant to any Foreign Pledge
Agreement (in lieu of the specific actions required with respect to Pledged
Collateral generally by this Agreement except to the extent provided therein),
filings and deliveries required by the applicable Foreign Pledge Agreement and
(f) the actions specified in Section 4.2(c), Section 4.4 and Section 4.7.

(d) [Reserved]

(e) [Reserved]

(f) Other Financing Statements. No Grantor will authorize the filing of any
financing statement naming it as debtor covering all or any portion of the
Collateral, except to cover security interests that are Permitted Liens. Each
Grantor acknowledges that it is not authorized to file any financing statement
naming the Agent as secured party and any Grantor as debtor or amendment or
termination statement with respect to any such financing statement without the
prior written consent of the Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(g) Change of Name, Etc. Each Grantor agrees to furnish to the Agent prompt
written notice of any change in: (i) such Grantor’s name; (ii) the location of
such Grantor’s chief executive office or its principal place of business;
(iii) such Grantor’s organizational legal entity designation or jurisdiction of
incorporation or formation; (iv) such Grantor’s Federal Taxpayer Identification
Number or organizational identification number assigned to it by its
jurisdiction of incorporation or formation; or (v) the acquisition by such
Grantor of

 

12



--------------------------------------------------------------------------------

any material property for which additional filings or recordings are necessary
to perfect and maintain the Agent’s security interest therein (to the extent
perfection of the security interest in such property is required by the terms
hereof). Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or other applicable law that are required in order for the Agent
to continue at all times following such change to have a valid, legal and
perfected, first priority security interest (subject to Permitted Liens that
have priority by operation of applicable law) in the Collateral for its benefit
and the benefit of the other Secured Parties.

Section 4.2. Receivables.

(a) Certain Agreements on Receivables. Except as permitted by the Credit
Agreement, no Grantor will make or agree to make any discount, credit, rebate or
other reduction in the original amount owing on a Receivable or accept in
satisfaction of a Receivable less than the original amount thereof, except that,
prior to the occurrence of an Event of Default, any Grantor may reduce the
amount of Accounts, whether from the sale of Inventory or otherwise, in
accordance with its present policies and in the ordinary course of business.

(b) Collection of Receivables. Except as otherwise provided in this Agreement,
each Grantor will collect and enforce, in accordance with its present policies
and in the ordinary course of business, all amounts due or hereafter due to such
Grantor under the Receivables.

(c) Electronic Chattel Paper. If any Grantor at any time holds or acquires an
interest in any Electronic Chattel Paper or any “transferable record”, as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Agent thereof and, at the request of the Agent, shall take
such action as the Agent may reasonably request to vest in the Agent Control
under UCC Section 9-105 of such Electronic Chattel Paper or control (to the
extent the meaning of “control” has not been clearly established under such
provisions, “control” in this paragraph (c) to have such meaning as the Agent
shall in good faith specify in writing after consultation with the U.S.
Borrower) under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures reasonably satisfactory to the Agent and so long
as such procedures will not result in the Agent’s loss of Control or control, as
applicable, for the Grantor to make alterations to the Electronic Chattel Paper
or transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
Control to allow without loss of Control or control, as applicable, unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by such Grantor with respect to such Electronic Chattel Paper
or transferable record.

Section 4.3. Delivery of Instruments, Certificated Securities and Chattel Paper.
Subject to Section 4.1(c), each Grantor will (a) deliver to the Agent
immediately upon execution of

 

13



--------------------------------------------------------------------------------

this Agreement the originals of all Chattel Paper (other than any leases for
goods entered into by the relevant Grantor in the ordinary course of business
constituting Chattel Paper), Certificated Securities and Instruments
constituting Collateral (if any then exist), (b) hold in trust for the Agent
upon receipt and promptly thereafter deliver to the Agent any such Chattel
Paper, Certificated Securities and Instruments constituting Collateral received
after the date hereof and (c) upon the Agent’s request, deliver to the Agent a
duly executed amendment to this Agreement (each, an “Amendment”), pursuant to
which such Grantor will confirm the pledge of any such after-acquired
Collateral; provided that with respect to the Certificated Securities identified
on Schedule 4.3, each Grantor shall deliver the original of such Certificated
Securities to the Agent no later than 210 days after the Closing Date (unless
waived or such time period is extended by the Agent in its sole discretion).

Section 4.4. Uncertificated Pledged Collateral. The Grantors will permit the
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral constituting Capital Stock with
respect to which a Grantor owns more than 50% of the Capital Stock of the issuer
of such Pledged Collateral to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Agent granted pursuant to this Agreement.
The Grantors will take any actions reasonably necessary to cause the issuers of
uncertificated securities which are Pledged Collateral constituting Capital
Stock with respect to which a Grantor owns more than 50% of the Capital Stock of
the issuer of such Pledged Collateral to enter into agreements or other
instruments to allow the Agent to have and retain Control over such Pledged
Collateral.

Section 4.5. Pledged Collateral.

(a) Registration in Nominee Name; Denominations. The Agent, on behalf of the
Secured Parties, shall hold certificated Pledged Collateral delivered to it
pursuant to this Agreement in the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Agent, but following the occurrence and
during the continuance of an Event of Default shall have the right (in its sole
and absolute discretion) to hold such Pledged Collateral in its own name as
pledgee, or in the name of its nominee (as pledgee or as sub-agent). Each
Grantor will promptly give to the Agent copies of any notices or other
communications received by it with respect to Pledged Collateral registered in
the name of such Grantor. Following the occurrence and during the continuance of
an Event of Default, the Agent shall at all times have the right to exchange the
certificates representing such Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

(b) [Reserved]

(c) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
each Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Agreement and the other Loan Documents; provided, however, that no vote or other
right shall be exercised or action taken

 

14



--------------------------------------------------------------------------------

which would reasonably be expected to have the effect of materially and
adversely impairing the rights of the Agent in respect of the Pledged
Collateral.

(ii) Each Grantor will permit the Agent or its nominee at any time after the
occurrence and during the continuance of an Event of Default, without notice, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

(iii) Prior to the occurrence of an Event of Default and a notice thereof from
the Agent suspending the Grantors’ rights to do any of the following, each
Grantor shall be entitled to receive and retain any and all dividends, interest,
principal and other distributions paid on or distributed in respect of the
Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Loan
Documents and applicable law. After the occurrence and during the continuance of
an Event of Default after a notice thereof from Agent as contemplated by the
first sentence of this paragraph, all dividends, interest, principal and other
distributions paid on or distributed in respect of the Pledged Collateral shall
be paid directly to the Agent. The immediately preceding sentence shall not
apply to dividends between or among the Grantors only of property subject to a
perfected security interest under this Agreement; provided that the U.S.
Borrower notifies the Agent in writing, specifically referring to this
Section 4.5 at the time of such dividend and takes any actions the Agent
reasonably specifies to ensure the continuance of its perfected security
interest in such property under this Agreement.

Section 4.6. Intellectual Property.

(a) Upon the occurrence and during the continuance of an Event of Default, each
Grantor will use commercially reasonable efforts to obtain all consents and
approvals necessary or appropriate for the assignment to or for the benefit of
the Agent of any material License held by such Grantor and to enforce the
security interests granted hereunder.

(b) Each Grantor shall notify the Agent promptly if it knows or reasonably
expects that any application or registration for any Patent, Trademark or
Copyright (now or hereafter existing) material to the conduct of such Grantor’s
business may unintentionally become abandoned or dedicated, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any such Patent, Trademark or Copyright, its right
to register the same, or to keep and maintain the same.

(c) In the event that any Grantor, either directly or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent, Trademark or Copyright material to the conduct of such Grantor’s
business with the United States Patent and Trademark Office or the United States
Copyright Office, the U.S. Borrower shall notify the Agent thereof no later than
the next required date for delivery of financial statements pursuant to
Section 5.01(a) or (b) of the Credit Agreement and, upon request of the Agent,

 

15



--------------------------------------------------------------------------------

such Grantor shall execute and deliver any and all security agreements or other
instruments as the Agent may reasonably request to evidence the Agent’s security
interest in such Patent, Trademark or Copyright registration or application, and
the General Intangibles of such Grantor relating thereto or represented thereby.

(d) Each Grantor shall take all actions reasonably necessary to maintain and
pursue each material application, to obtain the relevant registration and to
maintain the registration of each of the Patents, Trademarks and Copyrights
registrations and applications (now or hereafter existing) material to the
conduct of such Grantor’s business, except in cases where such Grantor
reasonably decides to abandon, allow to lapse or expire any Patent, Trademark or
Copyright registration or application or not to take any such actions against
third parties.

(e) In the event any Grantor becomes aware of any infringement, missapropriation
or dilution of any of such Grantor’s Patents, Trademarks or Copyrights, such
Grantor shall, unless it shall reasonably determine that a Patent, Trademark or
Copyright is not material to the conduct of its business, promptly notify the
Agent thereof and shall, if consistent with good business judgment, promptly sue
for infringement, misappropriation or dilution of such Patent, Trademark or
Copyright and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as are
appropriate under the circumstances to protect such Patent, Trademark or
Copyright.

Section 4.7. Commercial Tort Claims. Each Grantor shall promptly notify the
Agent of any Commercial Tort Claim having a value in excess of $2,500,000
acquired by it for which such Grantor has filed a complaint in a court of
competent jurisdiction and, unless the Agent otherwise consents, such Grantor
shall grant to the Agent a first priority security interest in such Commercial
Tort Claim, subject to Permitted Liens.

Section 4.8. [Reserved]

Section 4.9. No Interference. Each Grantor agrees that it will not interfere
with any right, power and remedy of the Agent provided for in this Agreement or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Agent of any one or more of such
rights, powers or remedies.

 

16



--------------------------------------------------------------------------------

Section 4.10. Insurance. The Grantors shall use commercially reasonable efforts
to cause all insurance policies required under Section 5.10 of the Credit
Agreement to name the Agent (for the benefit of the Secured Parties) as an
additional insured or as loss payee, as applicable, and to contain loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Agent; (ii) no such insurance
shall be affected by any act or neglect of the insured or owner of the property
described in such policy; and (iii) such policy and loss payable or mortgagee
clauses may be canceled, amended, or terminated only upon at least thirty
(30) days prior written notice given to the Agent.

ARTICLE V

REMEDIES

Section 5.1. Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Agent may exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Agreement, the Credit Agreement
or any other Loan Document; provided that this Section 5.1(a) shall not be
understood to limit any rights available to the Agent or the Lenders prior to an
Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement;

(iii) [Reserved]

(iv) without notice (except as specifically provided in Section 11.2 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at such Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Agent may deem commercially reasonable; and

(v) concurrently with written notice to the Grantors, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, to exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Agent was the outright owner thereof.

 

17



--------------------------------------------------------------------------------

(b) Each Grantor acknowledges and agrees that the compliance by the Agent, on
behalf of the Secured Parties, with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.

(c) The Agent shall have the right upon any public sale or sales and, to the
extent permitted by law, upon any private sale or sales, to purchase for the
benefit of the Agent and the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption in favor of any
Grantor, which equity redemption each Grantor hereby expressly releases.

(d) Until the Agent is able to effect a sale, lease, transfer or other
disposition of Collateral, the Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or the value of the Collateral, or for any
other purpose deemed appropriate by the Agent. The Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Agent’s remedies (for the benefit of the Agent and
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.

(e) Notwithstanding the foregoing, neither the Agent nor the Secured Parties
shall be required to (i) make any demand upon, or pursue or exhaust any of their
rights or remedies against, the Grantors, any other obligor, guarantor, pledgor
or any other Person with respect to the payment of the Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Obligations or to resort to the Collateral or
any such guarantee in any particular order, or (iii) effect a public sale of any
Collateral.

(f) Each Grantor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof. Each Grantor also acknowledges that any private sale
may result in prices and other terms less favorable to the seller than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if any
Grantor and the issuer would agree to do so (it being acknowledged and agreed
that no Grantor shall have any obligation hereunder to do so).

Section 5.2. Grantor’s Obligations Upon Default. Upon the request of the Agent
after the occurrence and during the continuance of an Event of Default, each
Grantor will:

(a) upon reasonable advance notice, assemble and make available to the Agent the
Collateral and all books and records relating thereto at any place or places
reasonably specified by the Agent, whether at such Grantor’s premises or
elsewhere; and

 

18



--------------------------------------------------------------------------------

(b) permit the Agent, by the Agent’s representatives and agents, to enter,
occupy and use any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay any Grantor for such use and occupancy.

Section 5.3. Grant of Intellectual Property License. For the purpose of enabling
the Agent to exercise the rights and remedies under this Article V at such time
as the Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby (a) grants to the Agent, for the benefit of the Agent and
the Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or, to
the extent permitted under the relevant license, sublicense any intellectual
property rights now owned or hereafter acquired by such Grantor, wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (b) irrevocably
agrees that, at any time and from time to time following the occurrence and
during the continuance of an Event of Default, the Agent may sell any Grantor’s
Inventory directly to any Person, including without limitation Persons who have
previously purchased any Grantor’s Inventory from such Grantor and in connection
with any such sale or other enforcement of the Agent’s rights under this
Agreement, may (subject to any restrictions contained in applicable third party
licenses entered into by a Grantor) sell Inventory which bears any Trademark
owned by or licensed to any Grantor and any Inventory that is covered by any
Copyright owned by or licensed to such Grantor and the Agent may finish any work
in process and affix any relevant Trademark owned by or licensed to any Grantor
and sell such Inventory as provided herein. The use of the license granted
pursuant to clause (a) of the preceding sentence by the Agent may be exercised,
at the option of the Agent, only upon the occurrence and during the continuance
of an Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Agent in accordance herewith shall be binding
upon each Grantor notwithstanding any subsequent cure of an Event of Default.

Section 5.4. Application of Proceeds. The Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral, as well
as any Collateral consisting of cash, in accordance with Section 2.16(a) of the
Credit Agreement.

Except as otherwise provided herein, the Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

[Reserved]

ARTICLE VII

[Reserved]

ARTICLE VIII

RELATIONSHIP AMONG SECURED PARTIES

Section 8.1. Restrictions on Actions. Each Secured Party agrees that, so long as
any Secured Obligations are outstanding, the provisions of this Agreement and
the Credit Agreement shall provide the exclusive method by which any Secured
Party may individually exercise rights and remedies hereunder and under the
other Collateral Documents in respect of the Collateral. Therefore, each Secured
Party shall, for the mutual benefit of all Secured Parties, except as otherwise
permitted under this Agreement or the Credit Agreement:

(a) refrain from taking or filing any action, judicial or otherwise, to enforce
any rights or pursue any remedy hereunder and under any other Collateral
Document, except for delivering notices hereunder; and

(b) refrain from exercising any rights or remedies hereunder or under any other
Collateral Document that have or may have arisen or which may arise as a result
of an Event of Default;

provided, however, that nothing contained in this Section shall prevent any
Secured Party from (i) imposing a default rate of interest in accordance with
the Credit Agreement, (ii) accelerating the maturity of any Secured Obligations,
(iii) raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Agent may direct
and control any defense directly relating to the Collateral or any one or more
of the Collateral Documents, which shall be governed by the provisions of this
Agreement or (iv) exercising any right of setoff, recoupment or similar right;
provided, further that all such rights and remedies may be exercised at any time
by the Agent or Required Secured Parties.

Section 8.2. Cooperation; Accountings. Each of the Secured Parties will, upon
the reasonable request of the Agent, from time to time execute and deliver or
cause to be executed and delivered such further instruments, and do and cause to
be done such further acts, as may be necessary or proper to carry out more
effectively the provisions of this Agreement. The Secured Parties agree to
provide to each other upon reasonable request a statement of all payments
received in respect of any Secured Obligations.

Section 8.3. Secured Parties; Other Collateral. The Secured Parties agree that
all of the provisions of this Agreement shall apply to any and all properties,
assets and rights of the Grantors and their Affiliates in which the Agent at any
time acquires a security interest or Lien pursuant hereto or to any other
Collateral Document, including, without limitation, real property or rights in,
on or over real property, notwithstanding any provision to the contrary in any
mortgage, leasehold mortgage or other document purporting to grant or perfect
any Lien in favor of the Secured Parties or any of them or the Agent for the
benefit of the Secured Parties or any of them.

 

20



--------------------------------------------------------------------------------

ARTICLE IX

CONCERNING THE AGENT

Section 9.1. Appointment of Agent. By accepting the benefits of this Agreement,
each of the Secured Parties appoints Citibank, N.A. to act, and Citibank, N.A.
agrees to act, as Agent for the Secured Parties pursuant to the terms of this
Agreement and the other Collateral Documents and to execute and enter into this
Agreement and the other Collateral Documents and all other instruments relating
to this Agreement and the other Collateral Documents and (a) to take actions on
its behalf that are expressly permitted under the provisions of this Agreement
and the other Loan Documents and all other instruments or agreements relating
hereto or thereto and (b) to exercise such powers and perform such duties as
are, in each case, expressly delegated to the Agent by the terms hereof and
thereof. By acceptance of the benefits of this Agreement, each Secured Party
that is not a party to this Agreement shall be deemed to have consented to the
appointment and authorization set forth in the immediately preceding sentence.
THE AGENT HAS CONSENTED TO SERVE AS AGENT HEREUNDER ON THE EXPRESS
UNDERSTANDING, AND THE SECURED PARTIES, BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT, SHALL BE DEEMED TO HAVE AGREED, THAT THE AGENT SHALL HAVE NO DUTY AND
SHALL OWE NO OBLIGATION OR RESPONSIBILITY (FIDUCIARY OR OTHERWISE), REGARDLESS
OF WHETHER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE SECURED
PARTIES, OTHER THAN THE DUTY TO PERFORM ITS EXPRESS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, SUBJECT IN ALL EVENTS TO THE PROVISIONS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS LIMITING THE RESPONSIBILITY OR LIABILITY OF THE AGENT HEREUNDER.

Section 9.2. Limitations on Responsibility of Agent. The Agent shall not be
required to ascertain or inquire as to (i) any statement, warranty or
representation made herein or in connection herewith or in or in connection with
any other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent. Neither the Agent nor any officer, agent or
representative thereof shall be personally liable for any action taken or
omitted to be taken by any such Person in connection with this Agreement except
for its own gross negligence or wilful misconduct or, in the case of the Agent,
in the case of the loss of any moneys in the possession of the Agent, for the
failure of the Agent to accord such moneys the same care as a prudent person in
the same or similar circumstances would accord its own assets. The Agent may
execute any of the powers granted to it under this Agreement and perform any
duty hereunder either directly or by or through sub-agents or attorneys-in-fact,
and shall not be responsible for the negligence (including gross negligence) or
misconduct (including wilful misconduct) of any sub-agents or attorneys-in-fact
selected by it with the care that a prudent person in similar circumstances
would have employed in such selection. The Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory

 

21



--------------------------------------------------------------------------------

provisions set forth in this Article IX and in the other Loan Documents shall
apply to any such sub-agent and to the Affiliates of the Agent and any such
sub-agent.

Section 9.3. Reliance by Agent; Indemnity Against Liabilities, etc.

(a) Whenever in the performance of its duties under this Agreement the Agent
shall deem it necessary or desirable that a matter be proved or established with
respect to the Grantors or any other Person in connection with the taking,
suffering or omitting of any action hereunder by the Agent, such matter may be
conclusively deemed to be proved or established by a certificate executed by an
officer of such Person, and the Agent shall have no liability with respect to
any action taken, suffered or omitted in reliance thereon.

(b) The Agent shall be fully protected in relying upon any resolution,
statement, certificate, instrument, opinion, report, notice (including any
notice of an Event of Default or of the cure or waiver thereof), request,
consent, order or other paper or document or oral conversation (including,
telephone conversations) which it in good faith believes to be genuine and
correct and to have been signed, presented or made by the proper party. The
Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any notice, certificate or
opinion furnished to the Agent in connection with this Agreement.

(c) The Agent shall not be deemed to have actual, constructive, direct or
indirect notice or knowledge of the occurrence of any Event of Default unless
and until the Agent shall have received written notice thereof from any Secured
Party or any Grantor. The Agent shall have no obligation whatsoever either prior
to or after receiving such a notice to inquire whether an Event of Default has,
in fact, occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice so furnished to it.

Section 9.4. Exercise of Remedies. The remedies of the Agent hereunder and under
the other Collateral Documents shall include, but not be limited to, the
disposition of the Collateral by foreclosure or other sale and the exercising of
all remedies of a secured lender under the UCC, bankruptcy laws or similar laws
of any applicable jurisdiction.

Section 9.5. Cooperation. To the extent the exercise of the rights, powers and
remedies of the Agent in accordance with this Agreement requires that any action
be taken by any Secured Party, such Secured Party shall take such action and
cooperate with the Agent to ensure that the rights, powers and remedies of all
Secured Parties are exercised in full.

Section 9.6. Authorized Investments. Any and all funds held by the Agent in its
capacity as Agent, whether pursuant to any provision hereof or of any other
Collateral Document or otherwise, shall to the extent reasonably practicable be
invested by the Agent within a reasonable time in cash equivalents. Any interest
earned on such funds shall be disbursed in accordance with Section 5.4. The
Agent may hold any such funds in a common interest bearing account. To the
extent that the interest rate payable with respect to any such account varies
over time, the Agent may use an average interest rate in making the interest
allocations among the respective Secured Parties. The Agent shall have no duty
to select investments which provide a maximum return. In the absence of gross
negligence or wilful misconduct, the Agent shall not be responsible for any
investment losses in respect of any funds invested in accordance with this
Section.

 

22



--------------------------------------------------------------------------------

Section 9.7. Bankruptcy Proceedings. The following provisions shall apply during
any Bankruptcy Proceeding of any Grantor:

(a) The Agent shall represent all Secured Parties in connection with all matters
directly relating to the Collateral, including, without limitation, any use,
sale or lease of Collateral, use of cash collateral, request for relief from the
automatic stay and request for adequate protection.

(b) Each Secured Party shall be free to act independently on any issue not
affecting the Collateral. Each Secured Party shall give prior notice to the
Agent of any such action that could materially affect the rights or interests of
the Agent or the other Secured Parties to the extent that such notice is
reasonably practicable. If such prior notice is not given, such Secured Party
shall give prompt notice following any action taken hereunder.

(c) Any proceeds of the Collateral received by any Secured Party as a result of,
or during, any Bankruptcy Proceeding will be delivered promptly to the Agent for
distribution in accordance with Section 5.4.

ARTICLE X

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

Section 10.1. Account Verification. The Agent may at any time and from time to
time following the occurrence and during the continuance of an Event of Default,
in the Agent’s own name, in the name of a nominee of the Agent, or in the name
of any Grantor, upon reasonable advance notice to the applicable Grantor,
communicate (by mail, telephone, facsimile or otherwise) with the Account
Debtors of such Grantor, parties to contracts with such Grantor and obligors in
respect of Instruments of such Grantor to verify with such Persons, to the
Agent’s satisfaction, the existence, amount, terms of, and any other matter
relating to, Accounts, Instruments, Chattel Paper, payment intangibles and/or
other Receivables that are Collateral.

Section 10.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Agent and appoints the Agent as its
attorney in fact (i) at any time and from time to time in the sole discretion of
the Agent (1) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Agent’s reasonable discretion
to perfect and to maintain the perfection and priority of the Agent’s security
interest in the Collateral, (2) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which would not add new collateral or add a
debtor) in such offices as the Agent in its reasonable discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the Agent’s security interest in the Collateral, (3) to contact and enter into
one or more agreements with the issuers of uncertificated securities which are
Pledged Collateral in connection with the exercise of the Agent’s rights under
Section 4.4, and (4) to discharge

 

23



--------------------------------------------------------------------------------

past due taxes, assessments, charges, fees or Liens on the Collateral (except
for Permitted Liens); (ii) at any time following the occurrence and during the
continuance of an Event of Default, (1) to endorse and collect any cash proceeds
of the Collateral and to apply the proceeds of any Collateral received by the
Agent to the Secured Obligations as provided herein or in any other Loan
Document, (2) to demand payment or enforce payment of the Receivables in the
name of the Agent or any Grantor and to endorse any and all checks, drafts, and
other instruments for the payment of money relating to the Receivables, (3) to
sign any Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of such Grantor, assignments and
verifications of Receivables, (4) to exercise all of any Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (5) to settle, adjust, compromise, extend or renew the Receivables
(including, without limitation, making, settling and adjusting claims in respect
of Collateral under policies of insurance and making all determinations and
decisions with respect thereto), (6) to settle, adjust or compromise any legal
proceedings brought to collect Receivables, (7) to prepare, file and sign any
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (8) to prepare, file and sign any Grantor’s name
on any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (9) to change the address for delivery of mail
addressed to any Grantor to such address as the Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor; and (iii) to do
all other acts and things necessary to carry out the terms of this Agreement;
and each Grantor agrees to reimburse the Agent on demand for any reasonable
payment made or any reasonable documented expense incurred by the Agent in
connection with any of the foregoing; provided that this authorization shall not
relieve any Grantor of any of its obligations under this Agreement or any other
Loan Document.

(b) All acts of said attorney or designee are hereby ratified and approved by
the Grantors. The powers conferred on the Agent, for the benefit of the Agent
and Secured Parties, under this Section 10.2 are solely to protect the Agent’s
interests in the Collateral and shall not impose any duty upon the Agent or any
Secured Party to exercise any such powers.

Section 10.3. PROXY. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 10.2 ABOVE)
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH PLEDGED
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.

 

24



--------------------------------------------------------------------------------

Section 10.4. NATURE OF APPOINTMENT; LIMITATION OF DUTY. THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE X IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 11.16. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE AGENT, NOR ANY SECURED PARTY, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE ATTRIBUTABLE TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1. Notice. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy to the addressees or
telecopy numbers set forth in the Credit Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (and for this
purpose a notice to the U.S. Borrower shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or on the date five (5) Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 11.1 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.1. As agreed to among the parties from time to
time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable person provided from time
to time by such Person.

Section 11.2. Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Section 11.1, at least ten
(10) days prior to (i) the date of any such public sale or (ii) the time after
which any such private sale or other disposition may be made. To the maximum
extent permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Agent or any Secured Party arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of the Agent or such Secured Party as
finally determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Agent or
any Secured Party, any valuation,

 

25



--------------------------------------------------------------------------------

stay, appraisal, extension, moratorium, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Agreement or any Collateral.

Section 11.3. Limitation on Agent’s and Secured Party’s Duty with Respect to the
Collateral. The Agent shall have no obligation to clean-up or otherwise prepare
the Collateral for sale. The Agent and each Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.
Neither the Agent nor any Secured Party shall have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Agent or such Secured Party, or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. To the extent that applicable law imposes duties on the
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it would be commercially reasonable for the Agent
(i) to fail to incur expenses deemed significant by the Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iii) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (iv) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (v) to contact other Persons, whether
or not in the same business as the Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vi) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (vii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (viii) to dispose of assets in
wholesale rather than retail markets, (ix) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (x) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xi) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 11.3 is to provide non-exhaustive indications
of what actions or omissions by the Agent would be commercially reasonable in
the Agent’s exercise of remedies against the Collateral and that other actions
or omissions by the Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 11.3. Without limitation upon
the foregoing, nothing contained in this Section 11.3 shall be construed to
grant any rights to any Grantor or to impose any duties on the Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 11.3.

Section 11.4. Compromises and Collection of Collateral. Each Grantor and the
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with

 

26



--------------------------------------------------------------------------------

respect to certain of the Receivables, that certain of the Receivables may be or
become uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Receivable may exceed the amount that
reasonably may be expected to be recovered with respect to a Receivable. In view
of the foregoing, each Grantor agrees that the Agent may at any time and from
time to time, if an Event of Default has occurred and is continuing, compromise
with the obligor on any Receivable, accept in full payment of any Receivable
such amount as the Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Agent shall be commercially reasonable so
long as the Agent acts in good faith based on information known to it at the
time it takes any such action.

Section 11.5. Secured Party Performance of Grantor Obligations. Without having
any obligation to do so, the Agent may perform or pay any obligation which any
Grantor has agreed to perform or pay under this Agreement and the Grantor shall
reimburse the Agent for any amounts paid by the Agent pursuant to this
Section 11.5. Each Grantor’s obligation to reimburse the Agent pursuant to the
preceding sentence shall be an Obligation payable on demand.

Section 11.6. Specific Performance of Certain Covenants. The Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.10, or 5.2, will cause irreparable injury to
the Agent and the Secured Parties, that the Agent and the Secured Parties have
no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Agent or the Secured Parties to seek and
obtain specific performance of other obligations of any Grantor contained in
this Agreement, that the covenants of such Grantor contained in the Sections
referred to in this Section 11.6 shall be specifically enforceable against such
Grantor.

Section 11.7. Unauthorized Dispositions. Notwithstanding any course of dealing
between any Grantor and the Agent or other conduct of the Agent, no
authorization to sell, lease or transfer or otherwise dispose of the Collateral
other than as permitted by the Credit Agreement shall be binding upon the Agent
or the Secured Parties unless such authorization is in writing signed by the
Agent with any consent of the Lenders required by the Credit Agreement.

Section 11.8. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Agent to exercise any right or remedy granted under this Agreement shall
impair such right or remedy or be construed to be a waiver of any default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Agreement whatsoever shall be valid
unless in writing signed by the Agent with the concurrence or at the direction
of the Lenders required under Section 9.02 of the Credit Agreement and then only
to the extent in such writing specifically set forth. All rights and remedies
contained in this Agreement or by law afforded shall be cumulative and all shall
be available to the Agent and the Secured Parties until the Secured Obligations
have been paid in full.

Section 11.9. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to

 

27



--------------------------------------------------------------------------------

be limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in any this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.

Section 11.10. Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of its
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

Section 11.11. Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of each Grantor, the Agent and
the Parties and their respective successors and permitted assigns (including all
Persons who become bound as a debtor to this Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Agreement or any interest herein, without the prior written consent of the
Agent. No sales of participations, assignments, transfers, or other dispositions
of any agreement governing the Secured Obligations or any portion thereof or
interest therein shall in any manner impair the Lien granted to the Agent, for
the benefit of the Agent and the Secured Parties, hereunder.

Section 11.12. Survival of Representations. All representations and warranties
of each Grantor contained in this Agreement shall survive the execution and
delivery of this Agreement.

Section 11.13. Taxes and Expenses. Each Grantor jointly and severally agrees to
pay any taxes payable or ruled payable by Federal or State authority in respect
of this Agreement, together with interest and penalties, if any. Each Grantor
jointly and severally agrees to reimburse the Agent for any and reasonable
documented out-of-pocket expenses paid or incurred by the Agent in connection
with the preparation, execution, delivery, administration, collection and
enforcement of this Agreement and in the administration, collection,
preservation or sale of the Collateral. Any and all costs and expenses incurred
by any Grantor in the performance of actions required pursuant to the terms
hereof shall be borne solely by such Grantor.

Section 11.14. Additional Subsidiaries. Each Restricted Subsidiary of the U.S.
Borrower that is required pursuant to Section 5.11 of the Credit Agreement to
become a Grantor hereunder, shall, upon execution and delivery by the Agent and
such Restricted Subsidiary of an instrument in the form of Exhibit C hereto,
become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein. The execution and delivery

 

28



--------------------------------------------------------------------------------

of any such instrument shall not require the consent of any other Person. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Person as a party to this
Agreement.

Section 11.15. Headings. The title of and section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Agreement.

Section 11.16. Termination and Release.

(a) This Agreement shall continue in effect until the Discharge of Obligations
has occurred.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests created hereunder in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted pursuant to the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary Guarantor.

(c) Upon any sale, lease, transfer or other disposition by any Grantor of any
Collateral that is permitted under the Credit Agreement to any Person that is
not another Grantor or, upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 9.02(b) of the Credit Agreement, the security interest in such
Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Agent shall promptly execute and deliver to any Grantor,
at such Grantor’s expense, all UCC termination statements and similar documents
that such Grantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 11.16
shall be without recourse to or representation or warranty by the Agent or any
Secured Party. Without limiting the provisions of Section 11.13, the U.S.
Borrower shall reimburse the Agent upon demand for all reasonable and documented
costs and out of pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 11.16(d).

Section 11.17. Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding between each Grantor
and the Agent relating to the Collateral and supersedes all prior agreements and
understandings between any Grantor and the Agent relating to the Collateral.

Section 11.18. CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 11.19. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN THE BOROUGH OF MANHATTAN IN ANY ACTION OR
PROCEEDING ARISING

 

29



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT AND EACH GRANTOR HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY SECURED PARTY TO BRING PROCEEDINGS AGAINST
ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.

Section 11.20. WAIVER OF JURY TRIAL. EACH GRANTOR, THE AGENT AND EACH SECURED
PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER.

Section 11.21. Indemnity. Each Grantor hereby agrees to indemnify the Agent and
the Secured Parties, and their respective successors, assigns, agents and
employees (each an “Indemnitee”), from and against any and all losses, claims,
damages, penalties, liabilities, and related expenses imposed on, incurred by or
asserted against the Agent or the Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Agreement, or the ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including any claim for Patent, Trademark or Copyright infringement) in
accordance with this Agreement, except to the extent are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

Section 11.22. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart

Section 11.23. Mortgages. In the case of a conflict between this Agreement and
the Mortgages with respect to Collateral that is real property (including
Fixtures), the Mortgages shall govern. In all other conflicts between this
Agreement and the Mortgages, this Agreement shall govern.

[Signature Pages Follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RMK ACQUISITION CORPORATION By:   /s/ Christopher Holland   Name:   Christopher
Holland   Title:   Senior Vice President and Treasurer ARAMARK INTERMEDIATE
HOLDCO CORPORATION By:   /s/ Christopher Holland   Name:   Christopher Holland  
Title:   Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

EACH OF THE SUBSIDIARY GUARANTORS

LISTED ON SCHEDULE I HERETO

 

By: /s/ Christopher S. Holland Name:   Christopher S. Holland Title:  
Authorized Signatory

ARAMARK BUSINESS DINING SERVICES OF TEXAS, INC.

ARAMARK EDUCATIONAL SERVICES OF TEXAS, INC.

ARAMARK FOOD SERVICE CORPORATION OF TEXAS

ARAMARK HEALTHCARE SUPPORT SERVICES OF TEXAS, INC.

ARAMARK SPORTS AND ENTERTAINMENT SERVICES OF TEXAS, INC.

 

By: /s/ Betty McCann Name:   Betty McCann Title:   President

ARAMARK EXECUTIVE MANAGEMENT SERVICES USA, INC.

ARAMARK SERVICES MANAGEMENT OF HI, INC.

ARAMARK SERVICES MANAGEMENT OF IL, INC.

ARAMARK SERVICES MANAGEMENT OF MI, INC.

ARAMARK SERVICES MANAGEMENT OF NJ, INC.

ARAMARK SERVICES MANAGEMENT OF OH, INC.

ARAMARK SERVICES MANAGEMENT OF SC, INC.

ARAMARK SERVICES MANAGEMENT OF WI, INC.

 

By: /s/ John M. Lafferty Name:   John M. Lafferty Title:   Assistant Treasurer

ARAMARK RAV, INC.

 

By: /s/ Karen Wallace Name:   Karen Wallace Title:   Treasurer

 

S-2



--------------------------------------------------------------------------------

ARAMARK AVIATION SERVICES LIMITED PARTNERSHIP   By:   ARAMARK SMMS, LLC, its
General Partner     By:   ARAMARK SERVICES, INC., its sole member         By:  
        /s/ Christopher S. Holland         Name:   Christopher S. Holland      
  Title:   Director and President ARAMARK MANAGEMENT SERVICES LIMITED
PARTNERSHIP   By:   ARAMARK SMMS, LLC, its General Partner     By:   ARAMARK
SERVICES, INC., its sole member         By:           /s/ Christopher S. Holland
        Name:   Christopher S. Holland         Title:   Director and President
TAHOE ROCKET LP   By:   ARAMARK SPORTS AND ENTERTAINMENT SERVICES, INC., its
General Partner         By:           /s/ Christopher S. Holland         Name:  
Christopher S. Holland         Title:   Director and Treasurer

 

S-3



--------------------------------------------------------------------------------

SCHEDULE I

Addison Concessions, Inc. (Delaware)

ARAMARK Asia Management, LLC (Delaware)

ARAMARK Campus, Inc. (Delaware)

ARAMARK Cleanroom Services, Inc. (Delaware)

ARAMARK Cleanroom Services (Puerto Rico), Inc. (Delaware)

ARAMARK Clinical Technology Services, Inc. (Delaware)

ARAMARK Confection Corporation (Delaware)

ARAMARK Correctional Services, Inc. (Delaware)

ARAMARK CTS, LLC (Delaware)

ARAMARK Educational Group, Inc. (Delaware)

ARAMARK Educational Services, Inc. (Delaware)

ARAMARK Engineering Associates, LLC (Delaware)

ARAMARK Entertainment, Inc. (Delaware)

ARAMARK Facilities Management, Inc. (Delaware)

ARAMARK FHC Business Services, LLC (Delaware)

ARAMARK FHC Campus Services, LLC (Delaware)

ARAMARK FHC Correctional Services, LLC (Delaware)

ARAMARK FHC Healthcare Support Services, LLC (Delaware)

ARAMARK FHC Refreshment Services, LLC (Delaware)

ARAMARK FHC School Support Services, LLC (Delaware)

ARAMARK FHC Services, LLC (Delaware)

ARAMARK FHC Sports and Entertainment Services, LLC (Delaware)

ARAMARK FHC, LLC (Delaware)

ARAMARK Food and Support Services Group, Inc. (Delaware)

ARAMARK Food Service Corporation (Delaware)

ARAMARK FSM, LLC (Delaware)

ARAMARK Healthcare Support Services of the Virgin Islands, Inc. (Delaware)

ARAMARK Healthcare Support Services, Inc. (Delaware)

ARAMARK India Holdings LLC (Delaware)

ARAMARK Industrial Services, Inc. (Delaware)

ARAMARK Japan, Inc. (Delaware)

ARAMARK Marketing Services Group, Inc. (Delaware)

ARAMARK Organizational Services, Inc. (Delaware)

ARAMARK RBI, Inc. (Delaware)

 

S-4



--------------------------------------------------------------------------------

ARAMARK Refreshment Services, Inc. (Delaware)

ARAMARK Schools, Inc. (Delaware)

ARAMARK SCM, Inc. (Delaware)

ARAMARK Senior Living Services, LLC (Delaware)

ARAMARK Senior Notes Company (Delaware)

ARAMARK Services of Puerto Rico, Inc. (Delaware)

ARAMARK Services, Inc. (Delaware)

ARAMARK SM Management Services, Inc. (Delaware)

ARAMARK SMMS LLC (Delaware)

ARAMARK SMMS Real Estate LLC (Delaware)

ARAMARK Sports and Entertainment Group, Inc. (Delaware)

ARAMARK Sports and Entertainment Services, Inc. (Delaware)

ARAMARK Sports Facilities, LLC (Delaware)

ARAMARK Sports, Inc. (Delaware)

ARAMARK Summer Games 1996, Inc. (Delaware)

ARAMARK U.S. Offshore Services, Inc. (Delaware)

ARAMARK Uniform & Career Apparel Group, Inc. (Delaware)

ARAMARK Uniform & Career Apparel, Inc. (Delaware)

ARAMARK Uniform Manufacturing Company (Delaware)

ARAMARK Uniform Services (Matchpoint) LLC (Delaware)

ARAMARK Uniform Services (Midwest) LLC (Delaware)

ARAMARK Uniform Services (North Carolina) LLC (Delaware)

ARAMARK Uniform Services (Pittsburgh) LLC (Delaware)

ARAMARK Uniform Services (Rochester) LLC (Delaware)

ARAMARK Uniform Services (Santa Ana) LLC (Delaware)

ARAMARK Uniform Services (Syracuse) LLC (Delaware)

ARAMARK Uniform Services (West Adams) LLC (Delaware)

ARAMARK Venue Services, Inc. (Delaware)

ARAMARK/HMS Company

Delsac VIII, Inc.

Fine Host Holdings, LLC (Delaware)

Galls, an ARAMARK Company, LLC (Delaware)

Harrison Conference Associates, Inc. (Delaware)

Harrison Conference Center of Glen Cove, Inc. (New York)

Harry M. Stevens, Inc. (New York)

 

S-5



--------------------------------------------------------------------------------

Seamlessweb Professional Solutions, Inc. (Delaware)

The Menu Marketing Group, Inc. (Delaware)

American Snack & Beverage, Inc. (Florida)

ARAMARK American Food Services, Inc. (Ohio)

ARAMARK Capital Asset Services, Inc. (Wisconsin)

ARAMARK Consumer Discount Company (Pennsylvania)

ARAMARK Distribution Services, Inc. (Illinois)

ARAMARK Educational Services of Vermont, Inc. (Vermont)

ARAMARK Facility Management Corporation of Iowa (Iowa)

ARAMARK Facility Services, Inc. (Maryland)

ARAMARK FHC Kansas, Inc. (Kansas)

ARAMARK Food Service Corporation of Kansas (Kansas)

ARAMARK Kitty Hawk, Inc. (Idaho)

ARAMARK Services of Kansas, Inc. (Kansas)

Harrison Conference Center of Lake Bluff, Inc. (Illinois)

Harrison Conference Services of Massachusetts, Inc. (Massachusetts)

Harrison Conference Services of North Carolina, Inc. (North Carolina)

Harrison Conference Services of Princeton, Inc. (New Jersey)

Harrison Conference Services of Wellesley, Inc. (Massachusetts)

Harry M. Stevens, Inc. of New Jersey (New Jersey)

Harry M. Stevens, Inc. of Penn. (Pennsylvania)

Kowalski-Dickow Associates, Inc. (Wisconsin)

L&N Uniform Supply Co., Inc. (California)

Lake Tahoe Cruises, Inc. (California)

Landy Textile Rental Services, Inc. (Pennsylvania)

MyAssistant, Inc. (Pennsylvania)

Overall Laundry Services, Inc. (WA)

Paradise Hornblower, LLC (California)

Restaura, Inc. (Michigan)

Shoreline Operating Company, Inc. (California)

Travel Systems, Ltd. (Nevada)

 

S-6



--------------------------------------------------------------------------------

As of and upon the effectiveness of the Merger, the undersigned hereby
acknowledges and agrees that it will succeed to all of the rights and
obligations of the U.S. Borrower set forth herein and that all references herein
to the U.S. Borrower shall thereupon deemed to be references to the undersigned.

 

ARAMARK CORPORATION By:   /s/ Christopher Holland   Name:   Christopher Holland
  Title:   CITIBANK, N.A., individually and as Agent, By:   /s/ Sandy Salgado  
Name:   Sandy Salgado   Title:   Vice President

 

S-7